                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ONEAL JOHNSON

        Plaintiff,

               v.                                   Case No.: 1:18-CV-02865

ED MINIAT HOLDINGS AND SOUTH
CHICAGO PARKING                                     Judge Rebecca R. Pallmeyer

        Defendants.



       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS


       Defendants, MINIAT HOLDINGS, LLC (improperly named EdMiniat Holdings in the

Complaint) AND SOUTH CHICAGO PACKING, LLC (improperly named South Chicago

Packing in the Complaint) (collectively, the “Defendants”), by and through their attorney,

Stephanie A. Cantrell, submits the following Reply in Support of their Motion to Dismiss:



                                       INTRODUCTION


       Defendants filed a Motion to Dismiss all claims against Defendant “Edminiat Holdings”

under FRCP 12(b)(6) for failure to exhaust administrative remedies and against South Chicago

Packing LLC for failure to comply with the statute of limitations. The basis for the motion was

clear: Plaintiff only filed an EEOC charge with respect to South Chicago Packing and not

Edminiat Holdings. In his response, Plaintiff asserts that “Edminiat Holdings” owns South

Chicago Packing and are presumably therefore one in the same. This is false.

       First, there is no legal entity “Edminiat Holdings.” There is an entity known as “Miniat

Holdings, LLC” and there is an entity known as “Ed Miniat, LLC.” It is unclear from Plaintiff’s

complaint and his response brief whether he intends to include either entity as a defendant in this
case. Furthermore, neither entity “owns” South Chicago Packing as he has suggested; each are a

separate and distinct legal entity. However, Plaintiff’s incorrect assertion that “Edminiat

Holdings” owns South Chicago Packing is irrelevant. What is relevant is that the law makes it

clear that this Court does not have jurisdiction over a claim because Plaintiff did not file an

EEOC charge against Edminiat Holdings, Miniat Holdings, LLC or Ed Miniat, LLC. The only

charge filed was against South Chicago Packing, a separate and distinct organization.

         In addition, all claims against South Chicago Packing should be dismissed because

Plaintiff failed to file his complaint within the statute of limitations. Plaintiff makes several

salacious and false assertions against both Defendant and defense counsel in his Response brief.

However, as further outlined below, a review of the record supports Defendants’ position that

Plaintiff did not timely file his amended complaint. For those reasons, Plaintiff’s complaint

against both Defendants should be dismissed.



   I.       CLAIMS AGAINST EDMINIAT HOLDINGS ARE OUTSIDE THE SCOPE
            OF PLAINTIFF’S EEOC CHARGE AND SHOULD BE DISMISSED WITH
            PREJUDICE FOR LACK OF JURISDICTION

         It is well settled that a plaintiff may not bring claims in a civil action that are beyond the

scope of the charge filed with the administrative agency. In Illinois, a plaintiff may only bring

claims in federal court under the Americans with Disabilities Act after he has exhausted his

administrative remedies as to those claims. See, Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 637 (7th Cir. 2004) (“In Illinois, an employee may sue under the ADEA or ADA only

if he files a charge of discrimination with the EEOC within 300 days of the alleged “unlawful

employment practice” citing Hamilton v. Komatsu Dresser Indus, 964 F.2d 600, 603 (7th Cir.

1992).
         In this case, it is clear that Plaintiff never filed a charge of discrimination under the ADA,

or any other statute, against Ed Miniat Holdings, LLC. The only charge filed, and in fact, the

one that was attached to the Complaint, was the Charge filed against “South Chicago Packing.”

Then, in filing his federal complaint, Plaintiff arbitrarily named “Edminiat Holdings” as a

Defendant in his Complaint; an entity which doesn’t exist and without any prior administrative

charge having been filed against such entity.

         Of course, pro se litigants are afforded more liberal standards. In fact, Plaintiff’s EEOC

Charge was against South Chicago Packing and the correct legal entity is South Chicago

Packing, LLC. While the name is once again incorrect, it can be reasonably assumed that he

intended to name his employer, South Chicago Packing, LLC, in both the Charge and the

Complaint. It is not reasonable to assume that Plaintiff also meant to include an unrelated entity

with a completely dissimilar name.

         Even assuming the facts most favorable to the plaintiff, it remains that he can plead no set

of facts to show that he exhausted his administrative remedies and the allegations discrimination

against “Edminiat Holdings” must be dismissed under Rule 12(b)(6) for failure to state a claim.



   II.      PLAINTIFF’S CLAIMS OF DISCRIMINATION AGAINST SOUTH
            CHICAGO PACKING, LLC SHOULD BE DISMISSED UNDER RULE
            12(b)(6) AS THEY ARE TIME BARRED BY THE STATUTE OF
            LIMITATIONS




   As outlined in Defendants’ Motion to Dismiss, Plaintiff had 90 days following receipt of the

EEOC Notice, or until approximately May 22, 2018, to file suit in federal court. In fact, he filed

his initial Complaint on April 23, 2018. However, when Plaintiff withdrew his complaint on

June 14, 2018, the Court granted him 60 days to reinstate his Complaint without leave of Court,
noting specifically that “Thereafter, Plaintiff is free to seek reinstatement of his case, but is

warned that the statute of limitations may bar him from proceeding further.” (Docket #10).

Plaintiff argues in his Response and accompanying Memorandum that the issue to be decided is

whether his filing on August 13, 2018 was timely and therefore within the statute of limitations.

    Assuming, arguendo, that Plaintiff is correct in that his filing on August 13, 2018 constituted

his request to the Court to have his complaint reinstated, his case remained closed. In fact, the

Court entered a minute entry on September 6, 2018 stating that the case was closed and that

Plaintiff must seek leave to reinstate the case before the filing fee is paid. This is not “trickery”

by defense counsel nor an attempt by counsel to mislead the Court or the Plaintiff. The docket is

clear that this Court did not grant Plaintiff’s motion to reinstate this case until September 7,

2019. In addition, Plaintiff claims that defense counsel made false statements to the court in the

Motion to Dismiss when stating that Plaintiff re-filed his Complaint on September 18, 2018.

This is false. No false statements were made to the Court. The Defendants’ arguments are based

on the docket, specifically Docket # 24 which is stamped “FILED” by the Clerk and dated

September 18, 2018.

    Notwithstanding any of the foregoing confusion regarding whether or not Plaintiff attempted

to reinstate his case on August 13, 2018, it remains that Plaintiff’s complaint is barred by the

statute of limitations. Even assuming that Plaintiff’s motion to reinstate on August 13, 2018, was

valid, the statute of limitations to bring suit under the ADA ran 90 days after Plaintiff received

his Right to Sue Notice from the EEOC, or May 22, 2018.         Federal district courts are without

any statutory authority to extend this statutory limitations period. “The filing of a complaint

which is later dismissed without prejudice does not toll the statutory filing period of Title VII.”

Wilson v. Grumman Ohio Corp., 815 F.2d 26, 28 (6th Circ. 1987).
          Although Plaintiff was free to withdraw his complaint and re-file it, he was still subject to

the same 90-day statutory period to re-file his claim. Regardless of whether he re-filed on

August 13, 2018 as he claims (despite the Court not reopening the case and instructing him to

pay the filing fee and seek leave of Court), Plaintiff could only re-file his complaint as long as he

remained within the original limitations period. See, Adams v. Lever Bros. Co., 874 F.2d 393,

395–96 (7th Cir.1989) (refiling a complaint after a Rule 41(a)(1) dismissal requires a new docket

fee and compliance with the statute of limitations); McCall–Bey v. Franzen, 777 F.2d 1178, 1184

(7th Cir.1985). This means that when Plaintiff withdrew his Complaint on June 14, 2018, the

statute of limitations period had already run.

          Plaintiff should have been barred from reinstating his Complaint after the applicable

statute of limitations as there is no authority for federal courts to extend a statutory limitations

period.     The Court seems to give an exception to this rule by issuing an order that allowed

Plaintiff to re-file within 60 days of his withdrawal on June 14, 2018. However, the filing on

August 13, 2018 was a) outside the original statutory limitations period; b) did not result in the

case being reopened or his Complaint being re-filed.

          For all of the above reasons, Plaintiff’s Complaint is untimely and should be dismissed

for lack of jurisdiction.



                                           CONCLUSION



          Because Plaintiff’s claims against Edminiat Holdings in the Complaint were not included

in the September 21, 2017 EEOC Charge, Defendant Miniat Holdings, LLC moves to dismiss

under Federal Rule of Civil Procedure 12(b)(6) as Plaintiff has not exhausted his administrative

remedies prior to filing suit. Further, Plaintiff’s failure to comply with the statute of limitations
for filing a complaint in federal court pursuant to the EEOC’s Dismissal and Right to Sue Notice

require a dismissal of the Complaint as to Defendant South Chicago Packing, LLC.




       WHEREFORE for all of the foregoing reasons, Defendants respectfully request that this

Honorable Court dismiss Plaintiff’s Complaint in its entirety, with prejudice.



                                                     Respectfully submitted:

                                                     SOUTH CHICAGO PACKING, LLC
                                                     and MINIAT HOLDINGS, LLC



                                                     BY:    ___________________________
                                                            Stephanie A. Cantrell
                                                            Their Attorney



Stephanie A. Cantrell
Schueler, Dallavo & Casieri
233 South Wacker Drive, Suite 5230
Chicago, Illinois 60606
(312) 831-1090
stephanie.cantrell1@sdc-atty.com
Attorney No: 6228963
